Citation Nr: 1819782	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-34 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1999 to August 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the Houston, Texas RO. In December 2017, a videoconference hearing was held and a transcript of the hearing has been associated with the claims file.


FINDING OF FACT

At a December 2017 Board hearing, prior to promulgation of a decision, the Veteran testified that he wished to withdraw the pending appeal seeking service connection for bilateral hearing loss; accordingly, there is no question of fact or law remaining before the Board.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim seeking service connection for bilateral hearing loss; the Board has no further jurisdiction in these matters.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


ORDER

The appeal seeking service connection for bilateral hearing loss is dismissed.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


